      Case 4:19-cv-00226 Document 66-6 Filed on 04/06/20 in TXSD Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                 )
RUSSELL, et al.                                  )
                                                 )
Plaintiffs,                                      )
                                                 )              Case No. 4:19-cv-00226
v.                                               )                  (Class Action)
                                                 )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                     )                U.S. District Judge
                                                 )
Defendants.                                      )
                                                 )

                          DECLARATION OF COLE LAUTERMILCH

     1. My name is Cole Lautermilch. I am an investigator for Civil Rights Corps.

     2. On April 3, 2020, Senior Attorney Elizabeth Rossi requested that I and my colleague,
        Arjun Malik, who is an Investigative and Research Fellow at Civil Rights Corps, review
        the electronic case files for criminal cases recently filed in Harris County to determine
        how long a person arrested must wait for an adversarial hearing before a criminal district
        court judge.

     3. I reviewed online case records for numerous cases filed on March 31, April 1, and April
        2, involving a person who, at the time Mr. Malik or I retrieved the record, was required to
        pay secured money bail to be released, was not subject to any other apparent “holds,” was
        detained in the jail, and whose case was active.

     4. Through my review, I identified approximately 20 cases in which the next court
        appearance was scheduled for sometime between May 6 and June 23, 2020. In each of
        these cases, a Preliminary Assigned Court Appearance (“PACA”) had been set within
        three calendar days of arrest, and there were no other scheduled appearances between the
        PACA and the court appearance scheduled for May or June.

     5. In making these observations, Mr. Malik and I engaged in the following process.

              a. We used the Harris County District Clerk electronic records website,
                 hcdistrictclerk.com, to search for public electronic records of criminal cases filed
                 on March 31, April 1, or April 2, 2020, in Harris County.

              b. We limited our search to active cases in which the person arrested was still
                 detained in the Harris County Jail.



                                                     1
     Case 4:19-cv-00226 Document 66-6 Filed on 04/06/20 in TXSD Page 2 of 2




           c. We identified people in custody who were required to pay secured money bail as
              a condition of release and who were not subject to any other apparent “holds.”

           d. For a subset of cases described in Paragraph 5(c), I observed the dates of each
              person’s arrest, Preliminary Assigned Court Appearance (“PACA”), and next
              scheduled court appearance to identify approximately 20 in which the next court
              appearance was scheduled for May or June.

   6. Mr. Malik and I used the “Print All” function to generate and preserve electronic copies
      of the online case records, as they existed at the time we viewed them, for each of the
      cases referenced in Paragraph 4 above.


I declare under penalty of perjury that the foregoing is true and correct to the best of my ability


_________________________                             04/06/2020
                                                      _________________________
NAME                                                  DATE




                                                  2
